Citation Nr: 0920370	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1951 to 
January 1953.

Regarding tinnitus, this matter came to the Board of 
Veterans' Appeals (Board) from a September 2005 rating 
decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).  Regarding PTSD, this matter came to the Board 
from an August 2003 rating decision by an RO of the VA.  The 
Veteran testified at a May 2007 video conference hearing. The 
case was remanded in September 2007 for further development.  

In May 2009, the Veteran submitted additional evidence 
pertinent only to the PTSD issue.  Although he did not waive 
preliminary RO review, the new evidence will be reviewed by 
the RO in connection with the actions directed in the REMAND 
section of this decision. 

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Tinnitus was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is tinnitus 
otherwise related to such service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The RO provided the appellant with additional notice in March 
2006, October 2007 and August 2008 subsequent to the 
September 2005 adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

While the October 2007 and August 2008 notices were not 
provided prior to the September 2005 adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a December 2008 supplemental statement of 
the case, following the provision of notice in October 2007 
and August 2008.  The Veteran and his representative have not 
alleged any harm prejudice as a result of the untimely 
notification (or any other VCAA notice deficiency), nor has 
any been shown.  

Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran the opportunity to give testimony at a video 
conference hearing in May 2007.  Although the Veteran was not 
provided a VA examination for tinnitus, the evidence of 
record does not contain competent evidence that the claimed 
disability may be associated with any in-service event; thus, 
a medical examination is not necessary to decide the claim.  
The Board notes that although an October 2007 response from 
the National Personnel Records Center (NPRC) noted that the 
Veteran's personnel records were not available, there are 
some service treatment records of record.    

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of tinnitus.  In February 1952 
and January 1953 reports of medical examination, clinical 
evaluation of the ears was normal, and no tinnitus was noted.  
In a January 1953 report of medical history, the Veteran 
checked the appropriate box to deny a past and current 
medical history of ear trouble, and no tinnitus was noted.

The Board notes that although post service medical treatment 
records do not reflect treatment for tinnitus, the Veteran 
did testify under oath at the May 2007 video conference 
hearing that he had ringing in his ears.  Thus, the Board 
will accept that the Veteran currently has tinnitus since he 
is competent to testify as to symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).

However, there is no persuasive evidence of record to show 
that tinnitus is related to service.  The Board notes that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the standards of McLendon are not met in this case as the 
evidence of records fails to indicate that tinnitus, first 
reported many years post service, had its onset in service or 
is otherwise related thereto.

Also, the Veteran had submitted claims for other VA benefits 
based on other disabilities that were received in April 1972, 
December 2002, and July 2004.  It was not until April 2005 
when the Veteran submitted a claim for tinnitus.  This 
suggests that the Veteran did not believe he had tinnitus 
related to his service acoustic trauma until many years after 
service as the Board believes it reasonable to assume that 
the Veteran would have included a tinnitus claim with his 
other earlier claims.  It is also significant that various 
medical reports associated with earlier claims for benefit 
did not include any complaints of tinnitus.  In sum, there is 
no supporting evidence to suggest any continuity of tinnitus 
from service to show a nexus to service.   

The record also includes medical records dated in the 2000's 
for hearing loss, but the appropriate boxes for noting 
tinnitus were not checked.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is no 
persuasive evidence of a continuity of tinnitus 
symptomatology from service to suggest a causal link to 
service.  As to this issue, there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the Veteran's tinnitus 
claim.


ORDER

Entitlement to service connection for tinnitus is not 
warranted.  The appeal is denied to this extent.


REMAND

The remaining issue before the Board is entitlement to 
service connection for PTSD.  As noted in the September 2007 
Board remand, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

The Board acknowledges the RO's efforts to date to 
corroborate the Veteran's claimed stressors.  The Board notes 
that in April 2006 a request was made to the NPRC regarding 
73rd Engineer Battalion, 25th Division, and 3rd Army Spearhead 
Division.  A response was received in October 2007 from U.S. 
Army and Joint Services Research Center (JSRCC) (formerly 
Center for Unit Records Research (CURR)).  The Board also 
acknowledges an October 2007 NPRC response after a request 
had been made to specifically to furnish pages from the 
personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the United States.  It appears that the Veteran's personnel 
file is unavailable. 

Further, records of the 185th Engineering Combat Battalion 
were requested from the Marine Corps University Archives and 
Special Collections.  The Head of Archives and Special 
Collections noted in a December 2007 letter that the Korean 
War 185th Engineering Combat Battalion Command Chronologies 
were not in the collection.  It does not appear, however, 
that a request was subsequently made to the JSRRC for the 
aforementioned records.  Certain records suggest that the 
Veteran was assigned to the 185th Engineering Combat 
Battalion Command.  Under the circumstances, the Board 
believes inquiry to JSRRC is appropriate to meet the duty to 
assist the Veteran. 

It is also unclear whether efforts were made to the claimed 
enemy attack on a ship (the Queen Mary) which the Veteran 
testified that he was on.  Likewise, it is not clear what 
requests were made for unit records of the United States 
Army's 8th Infantry Division based out of Fort Jackson, South 
Carolina; and unit records of the United States Army's 519th 
Military Police Group, B Company, which the Veteran claimed 
in a letter dated in February 2003 helped him and Sergeant 
First Class (SFC) B after being hit by sniper fire.  

In a statement received in May 2009, the Veteran reported 
that he had located two individuals who served with him in 
Korea, A.M. and W.K.  However, he did not submit any 
statements from these individuals.  In view of the need to 
remand this case for other reasons, the Veteran should be 
afforded the opportunity to submit any supporting statements 
if he so desires. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
his representative and afford them the 
opportunity to submit any supporting 
statements from A.M. and W.K. who the 
Veteran reported served with him in Korea 
while he was with the 19th Group (Charlie 
Company). 

2.  The RO should prepare a request to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) and request 
corroboration of the stressors claimed by 
the Veteran.  The request should ask for 
a search of pertinent records of the 
185th Engineering Combat Battalion, 
pertinent records of the United States 
Army's 8th Infantry Division based out of 
Fort Jackson, South Carolina; and unit 
records of the United States Army's 519th 
Military Police Group, B Company.  If 
JSRRC finds information that a unit the 
Veteran claims to have been assigned to 
was transported on a ship named the Queen 
Mary, then an effort to determine if that 
ship engaged in combat with the enemy 
should be made. 

3.  If, and only if, a claimed 
stressor(s) is corroborated, then the 
Veteran should be scheduled for a VA PTSD 
examination.  The examiner should be 
furnished the claims file for review and 
the RO should clearly inform the examiner 
of the details of the corroborated 
stressor(s).  Any medically indicated 
special tests should be conducted.  If 
the examiner finds that a diagnosis of 
PTSD is warranted, then the examiner 
should clearly report whether the PTSD is 
related to the corroborated stressor(s).

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If a benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


